COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Bradley Jared Barton v. Office of Attorney General

Appellate case number:    01-19-00677-CV

Trial court case number: 2018-84841

Trial court:              309th District Court of Harris County

        Appellant, Bradley Jared Barton, has filed a motion for extension of time in which to file
his brief. On September 8, 2020, appellant filed his brief. Accordingly, appellant’s motion for
extension of time until September 8, 2020 to file his brief is granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd______________
                              Acting individually


Date: September 15, 2020